Exhibit 10.14

MODIFICATION AGREEMENT

 

DATE:       March 20, 2012 PARTIES:    Borrower:    COLE REAL ESTATE INCOME
STRATEGY (DAILY NAV) OPERATING PARTNERSHIP, LP, a Delaware limited partnership
   Administrative Agent for the Lenders:    JPMORGAN CHASE BANK, N.A., a
national banking association    Lenders:    JPMORGAN CHASE BANK, N.A., a
national banking association

RECITALS

A. The Lenders have extended to Borrower a revolving line of credit (“Loan”) in
a maximum principal amount not to exceed $50,000,000.00 at any time pursuant to
that Borrowing Base Revolving Line of Credit Agreement dated December 8, 2011,
among Borrower, Administrative Agent and the Lenders defined therein (the “Loan
Agreement”), and evidenced by the Notes. The unpaid principal of the Loan as of
March 2, 2012 was $20,440,300.00. All undefined capitalized terms used herein
shall have the meaning given them in the Loan Agreement.

B. The Loan is secured by the property described in certain of the Loan
Documents.

C. The following Repayment Guaranties (severally and collectively, the
“Repayment Guaranty”) were executed and delivered by the following Guarantors to
Administrative Agent for the benefit of the Lenders: (i) Repayment Guaranties
dated as of December 8, 2011, executed by COLE REAL ESTATE INCOME STRATEGY
(DAILY NAV), INC., a Maryland corporation, COLE WG ALBUQUERQUE (3400 COORS) NM,
LLC, a Delaware limited liability company, COLE CV AUSTIN TX, LLC, a Delaware
limited liability company, COLE TS LOCKHART TX, LLC, a Delaware limited
liability company, and COLE WG REIDSVILLE NC, LLC, a Delaware limited liability
company; (ii) Repayment Guaranties dated as of December 9, 2011, executed by
COLE TS BRUNSWICK GA, LLC, a Delaware limited liability company, COLE CV ERIE
PA, LLC, a Delaware limited liability company, COLE CV MANSFIELD OH, LLC, a
Delaware limited liability company, and COLE MT SAN ANTONIO TX, LLC, a Delaware
limited liability company; and (iii) Repayment Guaranty dated as of December 20,
2011, executed by COLE AA MACOMB TOWNSHIP MI, LLC, a Delaware limited liability
company.

D. Borrower has requested that Administrative Agent and the Lenders modify the
Loan and the Loan Documents as provided herein. Administrative Agent and the
Lenders are willing to so modify the Loan and the Loan Documents, subject to the
terms and conditions herein.



--------------------------------------------------------------------------------

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower, Administrative Agent and Lenders agree as
follows:

SECTION 1. ACCURACY OF RECITALS.

Borrower acknowledges the accuracy of the Recitals.

SECTION 2. MODIFICATION OF LOAN DOCUMENTS.

2.1 The following definitions set forth in Section 1.1 of the Loan Agreement are
hereby amended in their entirety to read as follows:

“EBITDA” means, with respect to the Consolidated Group for any period,
consolidated net income of the Consolidated Group as determined in accordance
with GAAP plus, to the extent previously deducted, interest, taxes,
depreciation, amortization, straight lining of rents, gains or losses from sales
of assets, extraordinary items, impairment of real estate assets, other non-cash
items, fees and expenses associated with the transaction contemplated by this
Agreement, managements fees and expenses and real estate acquisition costs and
expenses and the Consolidated Group Pro Rata Share of interest, taxes,
depreciation, amortization, straight lining of rents, gains or losses from sales
of assets, extraordinary items, impairment of real estate assets, other non-cash
items, management fees and expenses and real estate acquisition costs and
expenses for the Investment Affiliates. To the extent previously deducted, all
of the above described modifiers to such consolidated net income are as derived
from CREIS’ books and records, which books and records are to be maintained in
accordance with GAAP.

“First Adjustment Date” means the earlier of (i) September 8, 2012, or
(ii) provided that Borrower is in compliance with the terms and provisions of
this Agreement and no Event of Default or Unmatured Event of Default shall
exist, the date selected by Borrower by written notice to Administrative Agent.
Any such election by Borrower shall be irrevocable.

“Modified Funds From Operations” shall have the meaning determined, as of the
Closing Date (or, if acceptable to the Borrower and the Administrative Agent, as
it may be updated from time to time), by the National Association of Real Estate
Investment Trusts to be the meaning most commonly used by its members, as
adjusted by (a) real estate acquisition costs and expenses for acquisitions that
were consummated for the Consolidated Group and (b) the Consolidated Group’s Pro
Rata Share of real estate acquisition costs and expenses for acquisitions that
were consummated for the Investment Affiliates.

“Second Adjustment Date” means the earlier of (i) March 8, 2013, or
(ii) provided that Borrower is in compliance with the terms and provisions of
this Agreement and no Event of Default or Unmatured Event of Default shall
exist, the date selected by Borrower by written notice to Administrative Agent.
Any such election by Borrower shall be irrevocable.

 

-2-



--------------------------------------------------------------------------------

2.2 Section 3.2(a)(ii) of the Loan Agreement is hereby amended in its entirety
to read as follows:

(ii) (A) Prior to September 8, 2012, not less than 76% of the Single-Tenant
Properties that constitute Qualified Properties comprising Eligible Collateral
shall be leased to Credit Tenants pursuant to a Lease, and (B) Commencing on and
continuing after September 8, 2012, not less than 85% of the Single-Tenant
Properties that constitute Qualified Properties comprising Eligible Collateral
shall be leased to Credit Tenants pursuant to a Lease;

2.3 Notwithstanding anything to the contrary contained in the Loan Agreement, as
amended hereby, no additional Single-Tenant Properties that are not leased to
Credit Tenants pursuant to a Lease shall be added to the Eligible Collateral as
Qualified Properties after the date hereof unless, after taking into account the
addition of such Single-Tenant Properties, not less than 85% of all
Single-Tenant Properties that constitute Qualified Properties comprising
Eligible Collateral shall be leased to Credit Tenants pursuant to a Lease.

2.4 This Agreement shall constitute one of the Loan Documents as that term is
defined in the Loan Agreement.

2.5 Each reference in the Loan Documents to any of the Loan Documents is hereby
amended to be a reference to such document as modified herein.

SECTION 3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.

The Loan Documents are ratified and affirmed by Borrower and shall remain in
full force and effect as modified herein. Any property or rights to or interests
in property granted as security in the Loan Documents shall remain as security
for the Loan and the obligations of Borrower in the Loan Documents.

SECTION 4. BORROWER REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Administrative Agent and the Lenders:

4.1 No Event of Default or Unmatured Event of Default has occurred and is
continuing.

4.2 There has been no material adverse change in the financial condition of
Borrower or any other person whose financial statement has been delivered to
Administrative Agent in connection with the Loan from the most recent financial
statement received by Administrative Agent.

4.3 All representations and warranties made by Borrower and set forth in the
Loan Documents are true and correct in all material respects on the date hereof,
except to the extent such representations and warranties refer to an earlier
date, in which case they shall be true and correct, in all material respects, as
of such earlier date.

 

-3-



--------------------------------------------------------------------------------

4.4 As of the date hereof, Borrower knows of no claims, counterclaims, defenses,
or set-offs with respect to the Loan or the Loan Documents as modified herein.

4.5 The Loan Documents as modified herein are the legal, valid, and binding
obligation of Borrower, enforceable against Borrower in accordance with their
terms, subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium, or other similar laws relating to or affecting the
rights of creditors generally and by equitable principles of general
application.

4.6 Borrower is validly existing under the laws of the State of its formation or
organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents as modified herein. The
execution and delivery of this Agreement and the performance of the Loan
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower. This Agreement has been duly executed and delivered
on behalf of Borrower.

SECTION 5. CONDITIONS PRECEDENT.

The agreements of Administrative Agent and the Lenders and the modifications
contained herein shall not be binding upon Administrative Agent or the Lenders
until Administrative Agent and Lenders have executed and delivered this
Agreement, and the Administrative Agent has received, at Borrower’s expense, all
of the following, all of which shall be in form and content satisfactory to the
Administrative Agent and shall be subject to approval by the Administrative
Agent:

5.1 An original of this Agreement fully executed by Borrower;

5.2 An original of the attached Consent and Agreement of Guarantor fully
executed by Guarantors;

5.3 Such other documents as Administrative Agent or the Lenders may reasonably
request;

5.4 Such resolutions or authorizations and such other documents as the
Administrative Agent may require relating to the existence and good standing of
Borrower, and the authority of any person executing this Agreement or other
documents on behalf of Borrower; and

5.5 Payment of all reasonable out-of-pocket external costs and expenses incurred
by the Administrative Agent in connection with this Agreement (including,
without limitation, outside attorneys costs, expenses, and fees).

SECTION 6. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR
WAIVER.

The Loan Documents as modified herein contain the complete understanding and
agreement of Borrower, Administrative Agent and the Lenders in respect of the
Loan and supersede all prior representations, warranties, agreements,
arrangements, understandings, and negotiations. No provision of the Loan
Documents as modified herein may be changed, discharged, supplemented,
terminated, or waived except as provided in the Loan Agreement. The terms of
this Agreement shall control with respect to any inconsistencies, conflicts or
ambiguities between or among the Agreement and the other Loan Documents.

 

-4-



--------------------------------------------------------------------------------

SECTION 7. BINDING EFFECT.

The Loan Documents as modified herein shall be binding upon and shall inure to
the benefit of Borrower, Administrative Agent and the Lenders and their
permitted successors and assigns.

SECTION 8. CHOICE OF LAW.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ARIZONA, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS RULES OF THE STATE OF ARIZONA.

SECTION 9. COUNTERPART EXECUTION.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.

DATED as of the date first above stated.

 

BORROWER:

 

COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) OPERATING PARTNERSHIP, LP, a
Delaware limited partnership

BY:    
 
  COLE REAL ESTATE INCOME STRATEGY
(DAILY NAV), INC., a Maryland corporation,
General Partner         By:     

/s/ D. Kirk McAllaster Jr.

    D. Kirk McAllaster, Jr., Chief Financial Officer

 

-5-



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:   JPMORGAN CHASE BANK, N.A., a national banking
association By:   /s/ Ryan M. Dempsey Name: Ryan M. Dempsey Title: Authorized
Officer

 

-6-



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF GUARANTOR

With respect to the Modification Agreement, dated March 20, 2012 (the
“Agreement”), among COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“Borrower”), the Lenders a
party thereto and JPMORGAN CHASE BANK, N.A., a national banking association
(“Administrative Agent”) (as Administrative Agent for the Lenders (the
“Lenders”)), the undersigned (severally and collectively “Guarantor”) agrees for
the benefit of Lenders as follows:

1. Guarantor acknowledges (i) receiving a copy of and reading the Agreement,
(ii) the accuracy of the Recitals in the Agreement, and (iii) the effectiveness
of (A) its Repayment Guaranty as modified herein, and (B) any other agreements,
documents, or instruments securing or otherwise relating to such Repayment
Guaranty, (including, without limitation, any environmental indemnity agreement
previously executed and delivered by the undersigned), as modified herein. Each
Repayment Guaranty and such other agreements, documents, and instruments, as
modified herein, are referred to individually and collectively as the “Guarantor
Documents.”

2. Guarantor consents to the modification of the Loan Documents as provided in
the Agreement and all other matters in the Agreement.

3. Guarantor agrees that all references, if any, to the Notes, the Loan
Agreement and the Loan Documents in the Guarantor Documents shall be deemed to
refer to such agreements, documents, and instruments as modified and/or replaced
by or pursuant to the Agreement.

4. Guarantor reaffirms the Guarantor Documents and agrees that the Guarantor
Documents continue in full force and effect and remain unchanged, except as
specifically modified by this Consent and Agreement of Guarantor.

5. Guarantor agrees that the Guarantor Documents, as modified by this Consent
and Agreement of Guarantor, are the legal, valid, and binding obligations of the
undersigned, enforceable in accordance with their terms against the undersigned,
subject to or limited by bankruptcy, insolvency, reorganization, arrangement,
moratorium, or other similar laws relating to or affecting the rights of
creditors generally and by equitable principles of general application.

6. Guarantor agrees that, as of the date hereof, Guarantor knows of no claims,
counterclaims, defenses, or offsets with respect to the enforcement against
Guarantor of the Guarantor Documents.

7. Guarantor represents and warrants that there has been no material adverse
change in the financial condition of any Guarantor from the most recent
financial statement received by Administrative Agent.

8. Guarantor agrees that this Consent and Agreement of Guarantor may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same document. Signature and
acknowledgement pages may be detached from the counterparts and attached to a
single copy of this Consent and Agreement of Guarantor(s) to physically form one
document.



--------------------------------------------------------------------------------

DATED as of the date of the Agreement.

 

GUARANTOR:

 

COLE REAL ESTATE INCOME STRATEGY (DAILY NAV), INC., a Maryland corporation

By:     /s/ D. Kirk McAllaster, Jr.     D. Kirk McAllaster, Jr., Chief Financial
Officer     COLE WG ALBUQUERQUE (3400 COORS) NM, LLC, a Delaware limited
liability company    

By:

   
 
  Cole Real Estate Income Strategy (Daily NAV)
Advisors, LLC, a Delaware limited liability
company, its Manager         By:     

/s/ John M. Pons

    John M. Pons, Executive Vice President     COLE CV AUSTIN TX, LLC, a
Delaware limited liability company    

By:

   
 
  Cole Real Estate Income Strategy (Daily NAV)
Advisors, LLC, a Delaware limited liability
company, its Manager         By:     

/s/ John M. Pons

    John M. Pons, Executive Vice President



--------------------------------------------------------------------------------

COLE TS LOCKHART TX, LLC, a Delaware limited liability company By:    
 
  Cole Real Estate Income Strategy (Daily NAV)
Advisors, LLC, a Delaware limited liability
company, its Manager         By:     

/s/ John M. Pons

    John M. Pons, Executive Vice President     COLE WG REIDSVILLE NC, LLC, a
Delaware limited liability company    

By:

   
 
  Cole Real Estate Income Strategy (Daily NAV)
Advisors, LLC, a Delaware limited liability
company, its Manager         By:     

/s/ John M. Pons

    John M. Pons, Executive Vice President     COLE TS BRUNSWICK GA, LLC, a
Delaware limited liability company    

By:

   
 
  Cole Real Estate Income Strategy (Daily NAV)
Advisors, LLC, a Delaware limited liability
company, its Manager         By:     

/s/ John M. Pons

    John M. Pons, Executive Vice President



--------------------------------------------------------------------------------

COLE CV ERIE PA, LLC, a Delaware limited liability company By:    
 
  Cole Real Estate Income Strategy (Daily NAV)
Advisors, LLC, a Delaware limited liability
company, its Manager         By:     

/s/ John M. Pons

    John M. Pons, Executive Vice President     COLE CV MANSFIELD OH, LLC, a
Delaware limited liability company    

By:

   
 
  Cole Real Estate Income Strategy (Daily NAV)
Advisors, LLC, a Delaware limited liability
company, its Manager         By:     

/s/ John M. Pons

    John M. Pons, Executive Vice President     COLE MT SAN ANTONIO TX, LLC, a
Delaware limited liability company    

By:

   
 
  Cole Real Estate Income Strategy (Daily NAV)
Advisors, LLC, a Delaware limited liability
company, its Manager         By:     

/s/ John M. Pons

    John M. Pons, Executive Vice President



--------------------------------------------------------------------------------

COLE AA MACOMB TOWNSHIP MI, LLC, a Delaware limited liability company By:    
 
  Cole Real Estate Income Strategy (Daily NAV)
Advisors, LLC, a Delaware limited liability
company, its Manager         By:     

/s/ John M. Pons

    John M. Pons, Executive Vice President